5. Rising food prices in the European Union and developing countries (vote)
- After the vote on paragraph 6:
, on behalf of the PSE Group. - (ES) Mr President, I will read verbatim the oral amendment proposed by my group, the PSE Group:
'Recalls that the primary goal of the CAP is to guarantee market stabilisation, supply security and reasonable prices for consumers and underlines the need for a CAP post-2013, in order to ensure the sustainable food policy of the EU, while respecting the sustainability, the security and the quality of agricultural products;
I would like to say that we withdraw the final part of the amendment, as requested by the PPE Group, in exchange for their support for this amendment.
(The oral amendment was adopted)
- Before the vote on Amendment 31:
, on behalf of the PPE-DE Group. - Mr President, I wish to delete the words 'free and' from this amendment. The rest stands.
(The oral amendment was adopted)